DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 
Response to Amendment
Claims 1-5, 7-13, and 15-20 are currently pending.  Claims 6 and 14 have been cancelled.  Claims 19 and 20 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-5, 7-13, and 15-18 are rejected under the following 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, 9-13, 15, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al (US 2013/0302681 A1), hereinafter “Lim,” in view of Yang et al (US 2016/0172681 Al), hereinafter “Yang,” and Christensen et al (US 2017/0256798 Al), hereinafter “Christensen.”
Regarding claim 1, Lim teaches a cathode material comprising:
a cathode active material capable of reversibly intercalating or deintercalating lithium ions, in this case LixMyMn2-yO4-zAz ([0014]-[0016]); a coating layer disposed on the cathode surface, in this case the silane surface coating ([0014]); wherein the coating layer comprises an organic material, in this case R1-Si(R2)(R3)-R4 (Formula a; ([0019]-[0023]); wherein the amount of organic material relative to the cathode active material is 0.05 wt% to 5 wt% ([0014]).
However, Lim does not teach that the organic material has the general formula X-R-CnFaCIb, n is an integer greater than or equal to 7. 
Yang teaches an organic material coating layer according to the formula (CH3O)2RSi-(CH2)x-(CF2)y-CF3), where x ranges from 0 to 2 and y ranges from 1 to 20 with a specific example of a fluorinated methoxysilane (general formula, n=6) ([0014]). 
Therefore, one with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damaged during charge and discharge and facilitating improved battery operation.  In 7 because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that n=6 (taught by Yang) is close enough to n=7 (present invention) that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed range of n that is greater than or equal to 7.  
However, Lim as modified by Yang does not expressly teach a cathode material comprising a matrix.
Christensen teaches a cathode material in a matrix, in this case the positive electrode mixture in a matrix ([0028]) and one with ordinary skill in the art would realize that arranging the cathode in this typical fashion would facilitate battery charge and discharge.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the Lim/Yang cathode to provide the cathode material in a matrix in order to facilitate battery charge and discharge.
Regarding claim 2, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that R is a linear chain hydrocarbyl of 2 carbon atoms ([0014]).  In addition, one KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claim 3, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that the formula is X-(CcH2c)-CnFaClb, in this case c = 2 and n ranges from 1 to 20 ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim/Yang silane surface coating to include an organic material having the general formula, wherein n is an integer greater than or equal to 10 because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claim 4, Yang teaches the organic material coating according to the formula X-(CcH2c)-CnFaClb as discussed in the rejection of claim 3 above, and further teaches that the formula is (CH3-O)3-Si-(C2H4)-CnF(2n+1) ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claim 5, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that the formula is -CnFaClb is a linear chain ([0014]). One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  Therefore, it would have been obvious to 
Regarding claim 7, Lim further teaches that the cathode active material is LiNixCoyMnzTdO2, in this case LiNi1-xMxO2 (M=Co, Mn, Al, Cu, Fe, Mg, B or Ga, and 0.01 <x<0.3) ([0034], subscripts d = 0 and one of y or z = 0).
Regarding claim 9, Lim teaches an electrochemical device comprising a cathode, anode, separator, and electrolyte ([0007]), the cathode material comprising:
a cathode active material capable of reversibly intercalating or deintercalating lithium ions, in this case LixMyMn2-yO4-zAz ([0014]-[0016]); a coating layer disposed on the cathode surface, in this case the silane surface coating ([0014]); wherein the coating layer comprises an organic material, in this case Ri-Si(R2)(R3)-R4 (Formula a; ([0019]-[0023]); wherein the amount of organic material relative to the cathode active material is 0.05 wt% to 5 wt% ([0014]).
However, Lim does not teach that the organic material has the general formula X-R-CnFaCIb. 
Yang teaches an organic material coating layer according to the formula X-R-CnFaClb, in this case fluorinated methoxysilane ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  

	However, Lim as modified by Yang does not expressly teach a cathode material comprising a matrix.
	Christensen teaches a cathode material in a matrix, in this case the positive electrode mixture in a matrix ([0028]). One with ordinary skill in the art would realize that arranging the cathode in this typical fashion would facilitate battery charge and discharge.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the Lim/Yang cathode to provide the cathode material in a matrix in order to facilitate battery charge and discharge.
Regarding claim 10, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 1 above, and further teaches that R is a linear chain hydrocarbyl of 2 carbon atoms ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  
Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
nFaCIb as discussed in the rejection of claim 9 above, and further teaches that the formula is X-(CcH2c)-CnFaClb, in this case c = 2 ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang f 0010; KSR Inf I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  
Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claim 12, Yang teaches the organic material coating according to the formula X-R-CnFaCIb as discussed in the rejection of claim 11 above, and further teaches that the formula is (CH3-O)3-Si-(C2H4)-CnF(2n+1) ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation. 
Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
nFaCIb as discussed in the rejection of claim 9 above, and further teaches that the formula is -CnFaClb is a linear chain ([0014]).  One with ordinary skill in the art would realize that substituting these materials for the similar coating materials taught by Lim would yield the predictable result of improving resistance to electrode volume fluctuation (see Yang [0010]; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.), thereby reducing the chance of the electrodes becoming damage curing charge and discharge and facilitating improved battery operation.  
Therefore, it would have been obvious to have substituted the fluorinated methoxysilane taught by Yang in order to facilitate improved battery operation.
Regarding claim 14, Lim teaches that the amount of organic material relative to the cathode active material is 0.05 wt% to 5 wt% ([0014]).
Regarding claim 15, Lim further teaches that the cathode active material is LiNixCoyMnzTdO2, in this case LiNi1-xMxO2 (M=Co, Mn, Al, Cu, Fe, Mg, B or Ga, and 0.01 <x<0.3) ([0034], subscripts d = 0 and one of y or z = 0).
Regarding claim 17, Lim further teaches that the electrochemical device is a lithium ion battery.
Regarding claim 18, Lim further teaches an electronic device comprising the electrochemical device ([0006]).

s 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim, Yang, and Christensen as applied to claims 1 and 9 above, and further in view of Han et al (US 2017/0077513 A1).
Regarding claims 8 and 16, Lim does not teach that the cathode active material is LiNixCoyMnzTdO2 where 0.55 < x < 1, 0 < y < 0.45, and 0 < z < 0.45 (claims 8 and 16). 
Han teaches a cathode active material according to LiNi0.8Co0.1Mn0.1O2 (d = 0;  [0088]). One with ordinary skill in the art would realize that substituting this cathode active material for that of Lim would yield the predictable result of a functioning lithium battery cathode (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.).  
Therefore, it would have been obvious to have substituted LiNixCoyMnzTdO2 as the cathode active material in order to yield the predictable result of a functioning lithium battery cathode.

Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive.    
The Applicant argues that “Yang fails to disclose forming a coating on the cathode of an organic material having the general formula as defined in the claims of the instant application.  Yang discloses a lithium battery having metallic lithium as anode (negative electrode, throughout the entire specification), and the silane can form a SEI layer on metallic lithium surface by silane -- either as a standalone chemical or as an additive of the electrolyte --  No such a coating can form on cathode of the claimed cathode active material as the lithium element therein is a lithium metal oxide, e.g., LiNixCoyMnzTdO2. Therefore, contrary to the Office’s assertion (see FOA, page 12, last paragraph bridging over to page 13, first paragraph, and last paragraph, page 13), the electrolyte of Yang, which includes the silane therein, would not form a coating of an organic material as Yang provides (the n=6 formula). Note, In re Woodruff, the Court held that obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (Id.). As Yang teaches a coating on a negative electrode, not a coating on a cathode as claimed by the
instant application, a finding of obviousness cannot stand on the ruling of In re Woodruff (Id.)”.
In response, as previously stated, one of ordinary skill in the art would have recognized that the improvement taught by Yang would also be applicable to the Lim battery because Lim also teaches examples of anode active materials including lithium metal among other materials.   In addition, the Office disagrees with the argument that “No such a coating can form on cathode of the claimed cathode active material as the lithium element therein is a lithium metal oxide, e.g., LiNixCoyMnzTdO2”.  This argument is not commensurate in scope with the claims.  Claims 1 and 9 of the present invention, recites “a matrix comprising a cathode active material; and a coating layer disposed on the surface of the matrix”.  So, the coating is necessarily formed on the claimed cathode active material.  The Office further points out that both the present invention and Lim teach a cathode active material that is a lithium metal oxide.  So, any coating that is disposed on the cathode active material of the present invention would also be present on the Lim cathode active material.  In addition, even if Yang teaches necessarily coat the cathode material because the electrolyte is added to the battery as a liquid which impregnates into the cathode, thereby coating the cathode material.  So, based upon the similarities between the silane material taught by Lim and the silane material taught by Yang, one of ordinary skill in the art would have realized that substituting one known silane material for another would yield predictable result to one of ordinary skill in the art at the time of the invention.     

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729